DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/20/2020 has been entered.  Claims 1-11 have been cancelled.  Therefore, claims 12-24 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY DEVICE COMPRISING A FIRST LIGHT SHIELDING UNIT HAVING AN OPENING THAT OVERLAPS A CONTACT HOLE AND IS ENTIRELY SURROUNED BY THE FIRST LIGHT SHIELDING UNIT"

End of examiner’s amendment.

Allowable Subject Matter
Claims 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display device of claim 12, in particular, a first substrate formed with a first gate line, a first source line, a first thin film transistor, and a first light shielding unit; a first liquid crystal layer disposed between the first substrate and the second substrate; wherein the first light shielding unit is disposed between the first thin film transistor and the first liquid crystal layer, the first thin film transistor includes a source electrode, a drain electrode, and a gate electrode, the source electrode is connected to the pixel electrode via a contact hole, and the first light shielding unit has an opening that overlaps the contact hole and at least a part of the source electrode of the first thin film transistor in planar view, the opening being a hole through and entirely surrounded by the first light shielding unit.  The closest prior art of Kawata et al. (U.S. 2004/0141130) discloses a liquid crystal display device (Fig. 4) comprising: a first substrate (10, Fig. 4) formed with a first gate line (lower 3a, Fig. 2), a first source line (left 6a, Fig. 2), a pixel electrode (9a, Fig. 4), a first thin film transistor (30, Figs. 2 and 4), and a first light shielding unit (upper layer 300, Fig. 4); a second substrate (20, Fig. 4) disposed opposite to the first substrate (10, Fig. 4); and a first liquid crystal layer (50, Fig. 4) disposed between the first substrate and the second substrate, wherein the first light shielding unit (upper layer 300, Fig. 4) is disposed between the first thin .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871